Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7, and 13 have been amended. Claims 2, 8, and 18-20 have been canceled. Claims 1, 3-7, 9-17, and 21-25 are pending.
 
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
Applicant first argues that no analysis is provided under the second prong of 2A to evaluate whether the claim recites additional elements that integrate the exception into a practical application. Examiner disagrees. The analysis under the second prong of 2A is provided on page 12 of the Office action dated 08/20/2020. The Action details the additional elements of independent claims 1 and 7 and evaluates the significance of the additional elements relative to applicant’s invention, keeping in mind the ultimate question of whether the exception is integrated into a practical application. If the claim as a whole integrates the judicial exception into a practical application based upon evaluation of the considerations, the additional limitations impose a meaningful limit on the judicial exception and the claim is eligible at Step 2A. Examiner found that the additional 
Applicant argues that the claims are similar to that of Example 37 in the 2019 PEG examples/ Examiner disagrees. The claims in Example 37 recited additional elements that recited a specific manner of automatically displaying icons to the user based on usage, which provided an improvement over prior art systems resulting in an improved user interface for electronic devices. In prior art systems, if a computer user wanted a non-typical arrangement of icons, the user would have to manually manipulate the icons on their display (see Example 37, background). Regarding Applicant’s invention, there is absent evidence of an improvement in technology nor computer systems evidenced by the claims or specification, as opposed to Example 37 which clearly provides for the automatic arrangement and display of icons to the user based on usage which provides a specific improvement over prior art systems resulting in an improved interface for electronic devices (emphasis added). Applicant argues that they are improving the user experience, however is not equivalent to improving the technology itself (emphasis added). At best, Applicant is improving the judicial exception itself, but not improving technology. 
Applicant argues that, similar to Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., the claims are improving a user interface. Examiner disagrees. There is nothing in the claims that indicate an improvement in a user interface by merely displaying graphical representations of information. Instead, the limitations and additional elements (e.g. display devices) amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Applicant argues that displaying the different graphical representations has absolutely nothing to do with the enumerated methods of organizing human activity. Examiner would like to refer again to the MPEP and 2019 PEG’s guidelines on analyzing claims for subject matter eligibility. The displaying of graphical representations are analyzed under Step 2A prong 1 determining whether the additional elements (one or more processors (claim 1 only); remote web service or network connections; memory/data structure (including different structures) of the memory; and display devices) integrate the judicial exception into a practical application. The Office Action analyzed the additional elements display devices under Step managing personal behavior, and relationships or interactions between people”, the sub-grouping encompasses both activity of a single person and activity that involves multiple people, and thus certain activity between a person and a computer (for example, a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity grouping”
Applicant argues that their claims are similar to Finjan, Inc. v Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018). Examiner disagrees. In Finjan, the claims directed to behavior-based virus scanning, as opposed to the traditional code-matching method, and constituted a patent-eligible improvement in computer functionality. The claims were drawn to behavior-based virus scanning which analyzes a downloadable’s code and determines whether it performs potentially dangerous or unwanted operations.  This was different than the traditional method of code-matching virus scanning.  The Federal Circuit determined that this was an improvement in computer functionality.  Further, the results of the behavior-based virus scan are attached to a new type of file, which enables a computer security system to perform tasks that it could not do before.  The claims recited more than a mere result and provided specific steps of generating a security profile that identifies suspicious code and links it to a downloadable (emphasis added). There is no correlation between the claims of Finjan and that of the Applicant’s invention. Displaying graphical representations and identifying vehicles while possible providing an improved user experience, does not improve a computer interface. Information being passed on easily and quickly suggests an improvement in the judicial exception, not in computers or technology. The computer interface is not made to run faster or more efficiently, for example. The interface itself is not improved, just the user experience (the information being displayed to the user easily; the Finjan, the claims were drawn to behavior-based virus scanning which analyzes a downloadable’s code and determines whether it performs potentially dangerous or unwanted operations which was different than the traditional method of code-matching virus scanning (emphasis added). Further, the claims provided specific steps of generating a security profile that identifies suspicious code and links it to a downloadable (emphasis added). The two are utterly different.
Lastly, for the 101 rejection, Applicant argues that the Final Office Action fails to establish a prima facie case of ineligibility under 2B. Applicant argues that the claims recite novel and non-obvious systems and methods, as explained below. Examiner disagrees. Examiner would like to note that the claims reciting novel and non-obvious systems and methods is not the test for determining eligibility under Step 2B. Instead, under Step 2B, the test is whether the claim includes additional elements that are sufficient to amount to significantly more than the judicial exception (see MPEP 2106, III). Examiner found in the 2B analysis that the additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea, and linking the judicial exception to a particular field of use. Further, mere instructions 
Applicant’s arguments with respect to the amended limitation of “number of vehicles in the vehicle system” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/09/2020 regarding the 35 U.S.C. 102 rejection argument against the Gibbs reference has been fully considered but they are not persuasive. 
Applicant argues that Gibbs fails to disclose identifying the vehicles included in each of the different vehicle systems based at least in part on the data that is saved into the second data structure, reasoning that Gibbs does not disclose a controller that can identify the vehicles in the different vehicle systems based on data. Examiner disagrees. Gibbs discloses in Fig. 8a Col. 19, Ln. 60-63 a preferred map, terminal, track segment, and train; Col. 20, Ln. 3-13 discloses the map shows a set of rail road segments of which the preferred railroad track segment is one; from the preferred context menu’s “trains-show” portion the user may select “automotive” resulting in only the automotive trains being shown on the preferred map; each train type shown on the preferred map are assigned a different square color (emphasis added).  Gibbs further discloses in Col. 16, Ln. 30-36 and Ln. 39 the train report object retrieving and present from the train object’s locations attribute data; origin and destination; Col. 10, Ln. 1-4 disclosing transport objects stored within data fields and data items retrieved to effect the maps in the map object library and reports in the report object described below; Col. 10, Ln. 46-60 disclosing each train reference by the train object comprising: unique train ID…commodity carried...number of cars…terminal of origin and destination. The limitation is disclosed according to the claim language. The claim does not disclose a “controller”. However, Gibbs still discloses a terminal that allows users to select/control the various graphical displays from the context menu, which is indeed a controller. 
Applicant argues this same argument for claim 7 and 21. See above argument.
Applicant argues that Gibbs does not disclose one or more processors are configured to identify the vehicles in at least one of the vehicle systems currently moving in the transportation network by determining a baseline group of the vehicles included together in a previous vehicle system during at least a designated number of prior trips in claim 5. Examiner disagrees. Gibbs discloses in Col. 4, Ln. 64-66 each time a train passes the wayside occupancy detector, the train detection signal is sent to the dispatching system (train is traveling/moving); Col. 20, Ln,. 5-10 disclosing selecting the type of train (baseline, user selection)). The vehicle(s) (train), and detectors. 
Applicant argues this same argument regarding the processors for claims 11 and 21. Please refer to argument above.
Applicant argues that regarding claim 13, Kim does not disclose displaying different portions of the graphical representation of the cargo shipment in different manners representative of the different modes of transportation of the number of vehicles of the vehicle system within the transportation network formed from interconnected routes used to transport the cargo shipment. Examiner disagrees. Kim Fig. 1A and Fig. 1B as well as ¶0070 discloses a map indicating shipping as package from origin to destination using different modes (truck and aircraft)). Applicant further argues that a truck and aircraft not vehicles of a vehicle system. This assertion contradicts Applicant’s specification [0030] which discloses that vehicles can include automobiles, rail vehicles, off-highway vehicles, airplanes, etc. Further, the limitations states that what is displayed is a “graphical representation of the cargo shipment in different manners representative of the different modes of transportation of the vehicles of the vehicle system within the transportation network used to transport the cargo route to the origin and destination to be interconnected. Further, Applicant’s specification and claims suggests different modes of transportation. Applicant’s specification also explicitly state “A transportation network can include interconnected routes, such as tracks, roads, waterways, paths in the air, or the like, over which vehicles can travel between various locations” [0030], and  “The vehicle system 100 includes multiple vehicles 102, 104 that travel together along one or more routes 106 of the transportation network. The 6vehicles 102 (e.g., units 102A-C) represent propulsion-generating vehicles that are capable of producing tractive effort to propel the vehicles 102. Examples of propulsion-generating vehicles 102 include locomotives, automobiles, trucks, marine vessels, airplanes, etc. [0031] (emphasis added). In addition, Examiner would like to point to [0048] of the specification “The routes 106 that are displayed in one or more of the graphical representations 300, 400, 500 may include different types of routes 106. For example, the routes 106A-H and 106K can represent over-land routes (e.g., tracks, roads, or the like), while the routes 1061-J can represent water based routes or air routes.” Also, [0068] of Applicant’s specification state “The method 1100 may be used to monitor and display information about vehicle systems traveling in a transportation system. At 1102, an origin location and a destination location for a trip of a cargo shipment are determined. At 1104, one or more modes of transportation of the cargo shipment from the origin location to the destination location are determined. For example, the processor 202 can determine which legs of the cargo shipment will be transported using marine vessels and/or over marine pathways, which legs of the cargo shipment will be transported using airborne vessels and/or over airways, which legs of the cargo shipment will be transported using rail vehicles and/or over tracks, and/or which legs of the cargo shipment will be transported using automobiles and/or over roads.”.(emphasis added). To argue that the a truck and aircraft not vehicles of a vehicle system, and that a truck and aircraft do not have interconnected routes and could not be vehicle sin a vehicle system, is contradictory to the very claim and invention of the Applicant, and would also cause the Applicant’s invention and claims to be unachievable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7,  and 9-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 13 recites “the number of vehicles included in each of the different vehicle systems”, and should instead recite “a number of vehicles” similar to claim 1. 
Dependent claims 9-12 and 14-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-17, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 3-6, 21-25 recite a system (i.e. machine) and claims 7 and 9-17 recite a method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1 and 7 recite the limitations of receiving data in a first data structure of a data feed; saving the data in a different, second data structure of a memory; determining origin and destination pairs for different vehicle systems each formed from different groups of two or more the vehicles and traveling in the transportation network; identifying which of the vehicles included in each of the different vehicle systems, wherein the origin and destination pairs including an origin location from which at least one of the vehicle systems departed for a trip and one or more of a scheduled or planned destination location that the at least one vehicle system is moving toward; and displaying different graphical representations of the vehicle systems based on ta number of vehicles included in each of the different vehicle systems identified on a map of the transportation network. The limitations correspond to certain methods of organizing human activity such as following rules or instructions, and commercial interactions. The limitations also correspond to mental processes such as observation and evaluation (identifying vehicles traveling in the transportation network, etc.)  Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: one or more processors (claim 1 only); remote web service or network connections; memory/data structure (including different structures) of the memory; displaying graphical representations, and display devices. The additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea, and linking the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. 
Dependent claims 3, 5, 6, 9-12, 24 and 25 recite limitations and additional elements that are further directed to the abstract idea, and therefore are also rejected under 35 U.S.C. 101.
Dependent claim 4 recites the limitation of receiving an operator selection, via one or more input devices, of at least 2WAB/P/11339/US/UTL2 (552-0293US1) one of the graphical representations via an input device and, responsive to receiving the operator selection, the one or more processors are configured to direct the display devices to display information representative of the vehicles in the vehicle system associated with the operator 
Independent claim 13 recites the limitations of receiving data in a first data structure of a data feed; saving the data in a different, second data structure of a memory, the data representing vehicles of a vehicle system moving within a transportation network formed from interconnected routes; determining an origin location and a destination location for a trip of a cargo shipment onboard at least one of the vehicles; determining different modes of transportation of the vehicles of the vehicle system moving within the transportation network used to transport the cargo shipment from the origin location to the destination location; displaying a graphical representation of the cargo shipment from the origin location to the destination location; and displaying different portions of the graphical 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a first and second data structure; display devices; one or more network connections and memory. The additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract 
Dependent claims 14-17 recite limitations and additional elements that are further directed to the abstract idea, and therefore are also rejected under 35 U.S.C. 101.
Independent claim 21 recites the limitations of storing a data structure; obtaining data from a data feed; directing the storing of data that is obtained in the data structure; identifying vehicles within a transportation network formed from interconnected routes based at least in part on the data; determining which sets of the vehicles are currently traveling together in different vehicle systems based at least in part on the data; determining trip information for the vehicle systems that includes origin locations and corresponding destination locations toward which the vehicle systems are moving; displaying of a graphical representation indicative of a size of the vehicle system moving within the transportation network and an origin- destination representation of the origin location and the destination location. The limitations correspond to certain methods of organizing human activity such as following rules or instructions, and commercial interactions. The limitations also correspond to mental processes such as observation and evaluation.  Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: one or more processors; network connections; memory; and directing a display device. The additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Further, the display devices also amount to linking the judicial exception to a particular filed of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea, and linking the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. 
Dependent claims 22 and 23 recite limitations and additional elements that are further directed to the abstract idea, and therefore are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 5,836,529) in view of Kumar (2013/0171590). 

Claims 1 and 7: A system comprising: 
one or more processors configured to receive data in a first data structure of a data feed received from a remote web service via one or more network connections and to save the data in a different, second data structure of a memory, the data representing vehicles moving within a transportation network formed from interconnected routes; (Gibbs  Col. 6, Ln. 10-11 disclosing that the TWS receives railroad system information from the central computer; Col. 6, Ln. 44-50 disclosing the storage device of the TWS comprising a transport object library comprising a set of transport objects stored in a dynamic-link library configuration; Col. 9, Ln. 60-67 disclosing the data structure comprising a first, second, third, and fourth data field for storing transport objects; Col. 7, Ln. 37-47 
wherein the one or more processors are further configured, based at least in part on the data that is saved into the second data structure of the memory, to determine origin and destination pairs for different vehicle systems each formed from different groups of two or more the vehicles and traveling in the transportation network, and to identify which of the vehicles are included in each of the different vehicle systems, (Gibbs Col. 16, Ln. 35-36 and Ln. 39 disclosing the train report object retrieving from the train object’s locations attribute data; origin and destination; Col. 10, Ln. 1-4 disclosing transport objects stored within data fields and data items retrieved to effect the maps in the map object library and reports in the report object described below; Col. 10, Ln. 46-60 disclosing each train reference by the train object comprising: unique train ID…commodity carried...number of cars…terminal of origin and destination)
wherein the origin and destination pairs including an origin location from which at least one of the vehicle systems departed for a trip and one or more of a scheduled or planned destination location that the at least one vehicle system is moving toward; (Gibbs Col. 16, Ln. 35-36 and Ln. 39 disclosing the train report object retrieving from the train object’s locations attribute data; origin and destination; Col. 10, Ln. 46-18 disclosing each train referenced by the train object comprises a geographic location; and a train’s terminal of origin and a train’s terminal destination (Ln. 60-61); further Col. 13, Ln. 38-41 disclosing generating 
and wherein the one or more processors are configured to direct one or more display devices to display different graphical representations of the vehicle systems based on a number of vehicles included in the different vehicle systems identified on a map of the transportation network that is displayed on at least one of the display devices. (Gibbs Fig. 8a Col. 19, Ln. 60-63 disclosing a preferred map, terminal, track segment, and train; Col. 20, Ln. 3-13 discloses the map shows a set of rail road segments of which the preferred railroad track segment is one; from the preferred context menu’s “trains-show” portion the user may select “automotive” resulting in only the automotive trains being shown on the preferred map; each train type shown on the preferred map are assigned a different square color)
Regarding the limitation that the graphical representations of the vehicle systems based on a number of vehicles included in the different vehicle systems identified on a map, Gibbs discloses in Col. 10, Ln. 46-52 disclosing each trained references by the train object comprises a number of loaded cars, number of empty cars (number of vehicles [cars] in the vehicles systems identified [trains]), etc., but does not explicitly disclose displaying different graphical representations of the vehicle systems based on a number of vehicles included in the different vehicle systems identified on a map of the transportation network. Kumar discloses in ¶0174 dynamic displayed for the user in the form of a rolling map; within a profile 

Claims 4 and 10: The system of claim 1, (and claim 7)
wherein the one or more processors are configured to receive an operator selection, via one or more input devices, of at least 2WAB/P/11339/US/UTL2 (552-0293US1) one of the graphical representations via an input device and, (Gibbs Fig. 3 and Col. 5, Ln. 55 disclosing an input device; Col. 10, Ln. 67-Col. 11, Ln. 5 disclosing the input device receiving commands from a user and output device displaying the information to the user in response to the selection;   Col. 20, Ln. 5-14 disclosing the user selecting “automotive” resulting in only the automotive trains being shown on the preferred map)
 responsive to receiving the operator selection, the one or more processors are configured to direct the display device to display information representative of the vehicles in the vehicle system associated with the operator 

Claims 5 and 11: The system of claim 1, (and claim 7) wherein the one or more processors are configured to identify the vehicles in at least one of the vehicle systems currently moving in the transportation network by determining a baseline group of the vehicles included together in a previous vehicle system during at least a designated number of prior trips. (Gibbs Col. 4, Ln. 64-66 disclosing each time a train passes the wayside occupancy detector, the train detection signal is sent to the dispatching system (train is traveling/moving); Col. 20, Ln,. 5-10 disclosing selecting the type of train (baseline, user selection))

Claims 6 and 12: The system of claim 1, (and claim 7)  wherein the one or more processors also are configured to direct the one or more display devices to display different graphical representations of the routes of the transportation network on the map that is displayed on the display device, the different graphical representations of the routes indicating one or more of different owners of the routes, different maintainers of the routes, or different classes of routes. (Gibbs Fig. 8a and Col. 20, Ln. 17-20 disclosing from the preferred context menu, the user may select the trains-customer information(124) resulting on the generation of the customer report in Fig. 8c which discloses customer owned trains currently running (Col. 21, Ln. 11-13))

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 5,836,529) in view of Kumar (2013/0171590) further in view of Rude (2016/0176423, priority to 62/094,298 filed 12/19/2014).

Claims 3 and 9: The system of claim 1, (and claim 7) 
While Gibbs discloses displaying a graphical representation of the vehicle system, Gibbs does not explicitly disclose directing a display device to display, for each of the vehicle systems, a graphical representation indicative of a size of the vehicle system and an origin- destination representation of the origin location and the destination location. Rude does:
wherein the one or more processors are configured to direct the one or more display devices to display the graphical representations of the vehicle systems in different graphical sizes that are based on sizes of the different vehicle systems. (Rude ¶0013, ¶ 0061 disclosing displaying locations of multiple trains includes displaying the reference character for each of the multiple trains; further the act of displaying one rail car symbol for each of the multiple of the railroad cars that make up the one or the multiple train symbols include displaying a shape of a rail car, for example, for each of the multiple of the railroad cars that make up the one of the multiple trains represented by the particular one of the multiple train symbols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying the graphical representations of the .

Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 5,836,529) in view of Kim (WO 2015/148717) further in view of Kumar (2013/0171590).

Claim 13: A method comprising: 
receiving data in a first data structure of a data feed received via one or more network connections; saving the data in a different, second data structure of a memory, the data representing vehicles of a vehicle system moving within a transportation network formed from interconnected routes; (Gibbs  Col. 6, Ln. 10-11 disclosing that the TWS receives railroad system information from the central computer; Col. 6, Ln. 44-50 disclosing the storage device of the TWS comprising a transport object library comprising a set of transport objects stored in a dynamic-link library configuration; Col. 9, Ln. 60-67 disclosing the data structure comprising a first, second, third, and fourth data field for storing transport objects; Col. 7, Ln. 37-47 disclosing the data items stored by each of the transport objects 
determining an origin location and a destination location for a trip of a cargo shipment onboard at least one of the vehicles; (Gibbs Col. 16, Ln. 35-36 and Ln. 39 disclosing the train report object retrieving from the train object’s locations attribute data; origin and destination; Col. 10, Ln. 46-60 disclosing each train reference by the train object comprising: unique train ID…commodity carried...number of cars…terminal of origin and destination; Col. 4, Ln. 30-35 disclosing data items such as train cargo and a train object referencing and updating such train related data items) 
While Gibbs discloses determining origin and destination pairs for different vehicle systems, and displaying graphical representations of the vehicle systems, Gibbs does not explicitly disclose determining different modes of transportation used to transport the cargo shipment from the origin location to the destination location; and displaying a graphical representation of the cargo shipment from the origin location to the destination location on a display device. Kim does:
determining different modes of transportation of the vehicles of the vehicle system moving within the transportation network used to transport the cargo shipment from the origin location to the destination location; (Kim Fig. 1A and ¶0070 disclosing shipping as package from origin to destination using different modes (truck and aircraft)) 
displaying a graphical representation of the cargo shipment from the origin location to the destination location on a display device; (Kim Fig. 1A and ¶0070 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining different modes of transportation used to transport the cargo shipment from the origin location to the destination location; and displaying a graphical representation of the cargo shipment from the origin location to the destination location on a display device as taught by Kim in the system of Gibbs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding the following limitation:

Kim discloses displaying different portions of the graphical representation of the cargo shipment in different manners representative of the different modes of transportation of the vehicle system within the transportation network formed from interconnected routes used to transport the cargo shipment (see below):
and displaying different portions of the graphical representation of the cargo shipment in different manners representative of the different modes of transportation of the number of vehicles of the vehicle system within the transportation network formed from interconnected routes used to transport the cargo shipment. (Kim Fig. 1A  and Fig. 1B as well as ¶0070 disclosing a map 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying different portions of the graphical representation of the cargo shipment in different manners representative of the different modes of transportation of the number of vehicles of the vehicle system within the transportation network formed from interconnected routes used to transport the cargo shipment as taught by Kim in the system of Gibbs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding the limitation that the graphical representations of the vehicle systems based on a number of vehicles included in the different vehicle systems identified on a map, Gibbs discloses in Col. 10, Ln. 46-52 disclosing each trained references by the train object comprises a number of loaded cars, number of empty cars (number of vehicles [cars] in the vehicles systems identified [trains]), etc., but does not explicitly disclose displaying different graphical representations of the vehicle systems based on a number of vehicles included in the different vehicle systems identified on a map of the transportation network. Kumar discloses in ¶0174 dynamic displayed for the user in the form of a rolling map; within a profile location such information such as the number of cars is provided. It would have been obvious to one of ordinary skill in the art at the effective filing 

Claim 16: The method of claim 13, 
While Gibbs discloses different groups of vehicles in the vehicle system, Gibbs does not explicitly disclose the different modes of transportation include two or more of rail transportation, marine vessel transportation, air transportation, or automobile transportation. Kim does:
wherein the different modes of transportation include two or more of rail transportation, marine vessel transportation, air transportation, or automobile transportation. (Kim ¶0024 disclosing shipping by air or train; ¶0120 disclosing shipment by air, train, or ship)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the different modes of transportation include two or more of rail transportation, marine vessel transportation, air transportation, or automobile transportation as taught by Kim in the system of Gibbs since the claimed invention is merely a combination of old elements, and in the combination each element 

Claim 17: The method of claim 13, 
While Gibbs discloses displaying a graphical representation of a cargo shipment, Gibbs does not explicitly disclose the different portions of the graphical representation of the cargo shipment are displayed in different manners by displaying the different portions in one or more of different colors, using different lines, or using different shapes based on the different modes of transportation associated with the different portions of the graphical representation of the cargo shipment. Kim does:
wherein the different portions of the graphical representation of the cargo shipment are displayed in different manners by displaying the different portions in one or more of different colors, using different lines, or using different shapes based on the different modes of transportation associated with the different portions of the graphical representation of the cargo shipment. (Kim Fig. 1A and ¶0070 disclosing shipping as package from origin to destination using different modes (truck and aircraft) using the shape of a truck of ground/truck mode of transportation and a shape of an airplane for air/aircraft mode of transportation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the different portions of the graphical representation of the cargo shipment are displayed in different manners by displaying the different portions in one or more of different colors, using different lines, or using .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 5,836,529) in view of Kumar (2013/0171590) further in view of Kim (WO 2015/148717) and further in view of Swisher (2004/0015309).

Claim 14: The method of claim 13, 
Regarding the following limitation: 
wherein displaying the graphical representation includes displaying a straight line on a map of a transportation network formed from interconnected routes, the straight line extending from the origin location on the map to the destination location.
Gibbs discloses displaying different graphical representation of the routes of the transportation network on the map that is displayed on the display device, however, Gibbs in view of Kim does not explicitly disclose displaying a straight line on a map of a transportation network, the straight line extending from the origin location on the map to the destination location. Swisher discloses in ¶0078 a new route segment displayed by a red line. The original straight-line route is the straight blue line crossing above the new 

Claim 15: The method of claim 14, 
Regarding the following limitation:
wherein the straight line that is displayed deviates from the routes displayed on the map.
Gibbs discloses displaying different graphical representation of the routes of the transportation network on the map that is displayed on the display device, however, Gibbs in view of Kumar further in view of Kim does not disclose displaying a straight line on a map of a transportation network wherein the straight line that is displayed deviates from the routes displayed on the map. Swisher, however, discloses in ¶0078 a new route segment displayed by a red line. The original straight-line route is the straight blue line crossing above the new route segment (see Fig. 48 in addition to ¶0078). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 5,836,529) in view of Rude (2016/0176423, priority to 62/094,298 filed 12/19/2014).

Claim 21: A system comprising: 
a memory configured to store a data structure; and one or more processors operatively connected with the memory and configured to: obtain data from a data feed received via one or more communication networks from a web service, direct the memory to store the data that is obtained in the data structure; (Gibbs  Col. 6, Ln. 10-11 disclosing that the TWS receives railroad system information from the central computer; Col. 6, Ln. 44-50 disclosing the storage device of the TWS comprising a transport object library comprising a set of transport objects stored in a dynamic-link library configuration; Col. 9, Ln. 60-67 disclosing the data structure comprising a first, second, third, and fourth data field for storing transport objects; Col. 7, Ln. 37-47 disclosing the data items stored by each of the transport objects (70 through 89) e.g. a grouping of rail 
identify vehicles currently traveling within a transportation network formed from interconnected routes based at least in part on the data; (Gibbs Col. 7, Ln. 37-47 disclosing the data items stored by each of the transport objects (70 through 89) e.g. a grouping of rail stations; set of trains, locomotives pulling varying numbers of cars; see also Figs. 8a, 8b)
determine which sets of the vehicles are currently traveling together in different vehicle systems based at least in part on the data;  6WAB/P/11339/US/UTL2 (552-0293US1) (Gibbs Col. 4, Ln. 64-66 disclosing each time a train passes the wayside occupancy detector, the train detection signal is sent to the dispatching system (train is traveling/moving); Col. 16, Ln. 35-36 and Ln. 39 disclosing the train report object retrieving from the train object’s locations attribute data; origin and destination; Col. 10, Ln. 1-4 disclosing transport objects stored within data fields and data items retrieved to effect the maps in the map object library and reports in the report object described below; Col. 10, Ln. 46-60 disclosing each train reference by the train object comprising: unique train ID…commodity carried...number of cars…terminal of origin and destination; see also Figs. 8a, 8b)
determine trip information for the vehicle systems that includes origin locations and corresponding destination locations toward which the vehicle systems are moving; (Gibbs Col. 16, Ln. 35-36 and Ln. 39 disclosing the train report object retrieving from the train object’s locations attribute data; origin and destination; Col. 10, Ln. 46-18 disclosing each train referenced by the train object 
While Gibbs discloses displaying a graphical representation of the vehicle system, and the origin-destination representation (Gibbs Col. 16, Ln. 35-36 and Ln. 39 disclosing the train report object retrieving from the train object’s locations attribute data; origin and destination; Col. 10, Ln. 46-18 disclosing each train referenced by the train object comprises a geographic location; and a train’s terminal of origin and a train’s terminal destination (Ln. 60-61))Gibbs does not explicitly disclose directing a display device to display, for each of the vehicle systems, a graphical representation indicative of a size of the vehicle system moving within the transportation network. Rude does:
and direct a display device to display, for each of the vehicle systems, a graphical representation indicative of a size of the vehicle system moving within the transportation network and an origin-destination representation of the origin location and the destination location. (Rude ¶0013, ¶ 0061 disclosing displaying locations of multiple trains includes displaying the reference character for each of the multiple trains; further the act of displaying one rail car symbol for each of the multiple of the railroad cars that make up the one or the multiple train symbols include displaying a shape of a rail car, for example, for each of the multiple of the railroad cars that make up the one of the multiple trains represented by the particular one of the multiple train symbols)
.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 5,836,529) in view of Rude (2016/0176423, priority to 62/094,298 filed 12/19/2014) further in view of Kumar (2013/0171590) further in view of further in view of Swisher (2004/0015309).

Claim 22: The system of claim 21, 
Regarding the following limitation:
wherein the one or more processors are configured to direct the display device to display a straight line for each of the origin-destination representations, the straight line connecting the origin location and the destination location for each of the vehicle systems on a map.
Gibbs discloses displaying different graphical representation of the routes of the transportation network on the map that is displayed on the display device, however, Gibbs in view of Rude does not disclose displaying a straight line on a map of a 

Claim 23: The system of claim 22, 
Regarding the following limitation: 
wherein the one or more processors are configured to direct the display device to display the straight lines for the vehicle systems that do not extend over actual paths traversed by the vehicle systems from the origin locations to the destination locations.
Gibbs discloses displaying different graphical representation of the routes of the transportation network on the map that is displayed on the display device, however, Gibbs in view of Kumar does not disclose displaying a straight line on a map of a .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 5,836,529) in view of Kumar (2013/0171590) further in view of Kim (WO 2015/148717).

Claim 24: The system of claim 1, 
While Gibbs discloses displaying a graphical representation of a cargo shipment, Gibbs does not explicitly disclose determining different transportation modes for transport of cargo by two or more of the vehicle systems, and the one or more processors are configured to direct the display device to display a graphical representation of transport of the cargo with the graphical representation of transport of the cargo having different 
wherein the one or more processors are configured to determine different transportation modes for transport of cargo by two or more of the vehicle systems, and the one or more processors are configured to direct the display device to display a graphical representation of transport of the cargo with the graphical representation of transport of the cargo having different portions displayed differently based on which of the different transportation modes was used to transport the cargo over the corresponding portion. (Kim Fig. 1A and ¶0070 disclosing shipping a package from origin to destination using different modes (truck and aircraft) using the shape of a truck of ground/truck mode of transportation and a shape of an airplane for air/aircraft mode of transportation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining different transportation modes for transport of cargo by two or more of the vehicle systems, and the one or more processors are configured to direct the display device to display a graphical representation of transport of the cargo with the graphical representation of transport of the cargo having different portions displayed  differently based on which of the different transportation modes was used to transport the cargo over the corresponding portion as taught by Kim in the system of Gibbs in view of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25: The method of claim 7, further comprising: 
While Gibbs discloses displaying a graphical representation of a cargo shipment, Gibbs does not explicitly disclose determining different transportation modes for transport of cargo by two or more of the vehicle systems; and directing the display device to display a graphical representation of transport of the cargo with the graphical representation of transport of the cargo having different portions displayed differently based on which of the different transportation modes was used to transport the cargo over the corresponding portion. Kim does:
determining different transportation modes for transport of cargo by two or more of the vehicle systems; and  7WAB/P/1 1339/US/UTL2 (552-0293US1) directing the display device to display a graphical representation of transport of the cargo with the graphical representation of transport of the cargo having different portions displayed differently based on which of the different transportation modes was used to transport the cargo over the corresponding portion. (Kim Fig. 1A and ¶0070 disclosing shipping as package from origin to destination using different modes (truck and aircraft) using the shape of a truck of ground/truck mode of transportation and a shape of an airplane for air/aircraft mode of transportation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining different transportation modes for transport of cargo by two or more of the vehicle systems; and directing the display device to display a graphical representation of transport of the cargo with the graphical representation of transport of the cargo having different portions displayed differently .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628




/GEORGE CHEN/Primary Examiner, Art Unit 3628